[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                      MARCH 10, 2008
                                                    THOMAS K. KAHN
                              No. 07-14015
                                                         CLERK
                          Non-Argument Calendar`
                        ________________________

                   D.C. Docket No. 04-03110-CV-ODE-1

RON B. LIGHTSEY,

                                                  Plaintiff–Appellant,

                                   versus

JOHN E. POTTER,
Postmaster,

                                                  Defendant–Appellee.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                              (March 10, 2008)

Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Ron Lightsey, proceeding pro se, appeals from a summary judgment entered
in favor of the United States Postal Service (“USPS”) as to his complaint alleging

sex discrimination, filed pursuant to the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e et seq. (“Title VII”). In his complaint, Lightsey, a part-time flexible

(“PTF”) mail-processing clerk with the USPS, stated that four female PTF

employees less senior than him were promoted to “regular” status mail processors

at a time when PTF employees were not supposed to be promoted and when he

was not permitted to be promoted.

      On appeal, Lightsey argues that the district court erred in granting the

USPS’s motion for summary judgment with regard to the claims concerning Rosa

Caldwell, Constance Salters, and Jacqueline Hodges. He further argues that the

district court erred in finding that he did not exhaust his administrative remedies

concerning Niki Hand’s promotion because the record showed that he had

complained about Hand to an investigator with the USPS Equal Employment

Opportunity office, as well as to an Equal Employment Opportunity Commission

(“EEOC”) judge in a previous complaint. Finally, Lightsey contends that the

district court erred in considering a declaration attached to the USPS’s reply brief.

      We review a grant of summary judgment de novo. Brooks v. County

Comm’n of Jefferson County, Ala., 446 F.3d 1160, 1161–62 (11th Cir. 2006). We

consider all of the evidence, and make all reasonable inferences, “in the light most



                                           2
favorable to the nonmoving party.” Maniccia v. Brown, 171 F.3d 1364, 1367

(11th Cir. 1999). Summary judgment is appropriate “if the pleadings, the

discovery and disclosure materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(c); HCA Health Servs. of Ga., Inc. v.

Employers Health Ins. Co., 240 F.3d 982, 991 (11th Cir. 2001).

                                          I.

      Where, as here, there is no direct evidence of discrimination, the plaintiff

may still prevail by presenting circumstantial evidence of discrimination that

satisfies the burden-shifting framework established in McDonnell Douglas

Corporation v. Green, 411 U.S. 792, 802–04 (1973). See Morrison v. Booth, 763

F.2d 1366, 1371 (11th Cir. 1985). Under this framework, “[t]he plaintiff first has

the burden of proving a prima facie case of discrimination by a preponderance of

the evidence. The burden then shifts to the defendant to ‘articulate some legitimate

nondiscriminatory reason’ for the alleged discrimination. If the defendant

produces such a reason, the plaintiff must then prove that the legitimate reason

offered was a mere pretext for an illegal motive.” Mulhall v. Advance Sec., Inc.,

19 F.3d 586, 597 (11th Cir. 1994) (citation omitted). However, conclusory

allegations of discrimination, without more, are insufficient to raise an inference of



                                           3
pretext or intentional discrimination where a defendant has offered extensive

evidence of legitimate, non-discriminatory reasons for its actions. Young v.

General Foods Corp., 840 F.2d 825, 830 (11th Cir. 1988). Moreover, a plaintiff

must meet the legitimate, non-discriminatory reason proffered “head on and rebut

it, and . . . cannot succeed by simply quarreling with the wisdom of that reason.”

Chapman v. AI Transp., 229 F.3d 1012, 1030 (11th Cir. 2000) (en banc).

      Upon review of the record and consideration of the briefs of the parties, we

find no reversible error in the district court’s grant of summary judgment as to the

claims concerning Caldwell and Salters because the evidence in the record

establishes that neither employee was promoted to regular status. Lightsey’s

conclusory and hearsay allegations to the contrary are unavailing. The district

court also properly granted summary judgment regarding Hodges because the

USPS proffered a legitimate, non-discriminatory reason for promoting

Hodges—she was more senior in her respective craft than Lightsey was in his, and

the USPS promotes employees to regular status based solely on seniority—and

Lightsey failed to rebut this proffered reason.

                                          II.

      “A federal employee must pursue and exhaust her administrative remedies as

a jurisdictional prerequisite to filing a Title VII action.” Crawford v. Babbitt, 186



                                           4
F.3d 1322, 1326 (11th Cir. 1999). Accordingly, federal employees “who believe

that they have been discriminated against on the basis of . . . sex . . . must consult a

Counselor prior to filing a complaint in order to try to informally resolve the

matter.” 29 C.F.R. § 1614.105(a). Subsequently filed judicial complaints are

limited by the scope of the administrative investigation that can “reasonably be

expected to grow out of the charge of discrimination.” Gregory v. Ga. Dep’t of

Human Res., 355 F.3d 1277, 1280 (11th Cir. 2004) (quoting Alexander v. Fulton

County, Ga., 207 F.3d 1303, 1332 (11th Cir. 2000) (internal quotation marks

omitted). Because we are reluctant to allow procedural technicalities to bar Title

VII claims, we have held that plaintiffs may raise claims which “amplify, clarify,

or more clearly focus” allegations made in an administrative complaint, but they

may not raise allegations of new acts of discrimination. Gregory, 355 F.3d at

1279–1289. The district court did not err when it granted summary judgment on

Lightsey’s claim regarding Hand because Lightsey did not raise a claim regarding

Hand in his complaint with the EEOC, and his claim regarding Hand does not

amplify, clarify, or more clearly focus the allegations concerning Hodges, Salters,

and Caldwell.

                                          III.

      The district court did not err in considering the declaration attached to the



                                            5
USPS’s reply brief. The USPS submitted the declaration in response to Lightsey’s

challenge to the authenticity of certain evidence attached to the USPS’s motion for

summary judgment. The district court relied in part on the new submission in

adopting the magistrate’s recommendation, and Lightsey objected, but he did not

request leave to file a surreply or a supplemental appendix in response to the new

declaration. Even now, he has not identified any response he might make to the

declaration that the district court did not address. See Clinkscales v. Chevron

U.S.A., Inc., 831 F.2d 1565, 1568 (11th Cir. 1987) (“We need not decide whether

new evidence appended to a movant’s reply brief might necessitate granting the

nonmovant leave to file a surrebuttal brief or supplemental affidavits because, even

if appellee’s reply brief and affidavit did present new evidence, Clinkscales has

failed to demonstrate any adequate excuse for delaying six months after Chevron’s

reply brief was filed to seek leave to file the surrebuttal brief and the supplemental

affidavit.”). We therefore find no error.

      AFFIRMED.




                                            6